 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America,LocalNo. 937,AFL-CIO-CLC (MagmaCopper Company)andGeorgeGlass. Case 28-CB-641November 7, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDPENELLOOn February 28, 1972, Administrative Law Judge 1Leo F. Lightner issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We agree with the finding that Respondent Unionviolated Section 8(b)(1)(A) of the Act by refusing toprocessgrievances forGeorgeGlass and RayStephenson because they were not members of theUnion. But the Administrative Law Judge recom-mended two remedial provisions which we do notadopt. First, he recommended that Respondent makethe above-named employees whole for the loss of abonus they "might otherwise have obtained." Sec-ond, he rejected as patently frivolous Respondent'sdefenses, and recommended that Respondent beordered to reimburse the Board for its expenses inconnectionwith this case. In support of thisrecommendation, the Administrative Law JudgecitedTitdeeProducts, Inc.,194NLRB No. 198.Respondent excepts to these recommendations. Forreasons set forth below, we find merit in theexceptions.As for the first recommendation, that the employ-ees be made whole for a bonus, we note that there isno proof that they actually would have obtained abonus if Respondent had processed the grievances.As for the second recommendation, that Respon-dent be ordered to reimburse the Board for itsexpenses,we note that under the contract theEmployer arguably had absolute discretion to filltemporary vacancies of 2 days or less from anysource.Accordingly,we find that Respondent'sdefenses under the contract are not so insubstantialas to be considered patently frivolous.However, in view of the nature of Respondent'sunlawful conduct, we shall require as a remedy thatRespondent mail the attached notice to all employeesin the bargaining unit.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,United Steelworkers of America, Local No. 937,AFL-CIO-CLC, its officers, agents, and representa-tives,shall take the action set forth in the saidrecommended Order, as so modified:1.Delete paragraphs 2(b) and (c).2.Add the following as paragraph 2(b) andreletter paragraphs 2(d), (e), and (f) as paragraphs2(c), (d), and (e), respectively:"2(b)Mail a signed copy of the attached noticemarked Appendix to all employees in the bargainingunit."3.Substitute the attached notice marked "Appen-dix" for the Administrative Law Judge's notice.IThe title of"TrialExaminer"was changed to "Administrative LawJudge" effective August19, 1972APPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentTo all employees of Magma Copper CompanyTo all members of United Steelworkers of America,Local No.937, AFL-CIO-CLC:WE WILL NOT fail or refuse to process griev-ances against Magma Copper Company on behalfof George Glass, Ray Stephenson, or any otheremployee, with respect to rates of pay, wages,hours of employment, and other terms andconditions of employment, because of nonmem-bership in the Union.WE WILL NOT in any like or related mannerrestrain or coerce employees of Magma CopperCompany in the exercise of their rights guaran-teed in Section 7 of the Act.WE WILL, upon request, investigate and handlegrievances filed by George Glass or Ray Stephen-son, or any other member of the bargaining unit,without regard to union membership of thegrievant.200 NLRB No. 8 UNITED STEELWORKERS OF AMERICA, LOCAL NO. 93741UNITED STEELWORKERSOF AMERICA,LOCAL No.937,AFL-CIO-CLC(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Camelback Building, Room 207, 110West Camelback Road, Phoenix, Arizona 85013,Telephone 602-261-3717.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Tucson, Arizona, on January 18, 1972,upon the complaint of General Counsel, and the answer ofUnitedSteelworkersofAmerica,LocalNo. 937,AFL-CIO-CLC, herein referred to as Respondent.' Thecomplaint alleges violations of Sections 8(b)(1)(A) and 2(6)and (7) of the Labor Management Relations Act, 1947, asamended, (61 Stat. 136; 65 Stat. 601; 73 Stat. 519; 29U.S.C. Sec. 151,et seq.),herein called the Act. The partieswaived oral arguments and briefs filed by the GeneralCounsel and Respondent have been carefully considered.Upon the entire record,2 and from my observation of thewitnesses,3 I make the following:FINDINGS AND CONCLUSIONS1.BUSINESS OF THE EMPLOYERMagma Copper Company is a Delaware corporationmaintaining a place of business at San Manuel, Arizona,where it is engaged in the operation of a copper mine andsmelter.During the 12-month period preceding theissuance of the complaint, a representative period, theEmployer, in the course and conduct of its businessoperation,mined, sold, and distributed at said place ofbusiness, products valued in excess of $50,000, which wereshipped from said place of business directly to states of theUnited States other than the State of Arizona. During thesame period, the Employer purchased and receivedequipment, supplies, and other goods and materialsdirectly from outside the State of Arizona of a value inexcessof $50,000.The complaintalleges,the answer admits, and I find thatthe Employer is an employer engaged in commerce and iniA chargewas filed onOctober 6 A complaintwas issuedon October29 All datesherein are1971, exceptwhere otherwise indicated2Therecord wascorrectedin certain particulars.operations affecting commerce within the meaning ofSection 2(2), (6), and(7) of the Act.II.THE RESPONDENTISA LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find,that Respondent, at all times material, is and has been alabor organization within the meaning of Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICEA.The IssueThe principal issue raised by the pleadings and litigatedat the hearing is whether the Respondent engaged inconduct in contravention of the provisions of Section8(b)(1)(A) by, on August 16, pursuant to a request byGeorgeGlass and Ray Stephenson, restraining andcoercing said employees in the exercise of rights guaran-teed in Section 7 of the Act, by refusing to processgrievances against the Employer on behalf of George Glassand Ray Stephenson with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, because of their nonmembership in Respon-dent.Respondent denies the commission of any unfair laborpractice.1.AgencyThe complaint alleges, the answer admits, and I find thatDudley Killinsworth, Sub-District Director, Rudy Garcia,business agent, and Tom Hubbard, grievanceman, are, andat all times material herein were, agents of Respondentwithin the meamng of Section 2(13) of the Act.2.Agency and supervisorsThe complaint alleges, the answer admits, and I find thatPaul Hernandez, foreman, Larry Chavez, foreman, HankScany, foreman, and Tom Clemens, development foreman,were and are, at all times material, agents of the Employer,acting on its behalf and supervisors within the meamng ofSection 2(11) of the Act.B.BackgroundIt is undisputed that the Union and the Employer wereparties to a collective-bargainingagreementwhich by itsterms became effective on July 28, 1971, and remains infull force and effect until July 1, 1974, and thereafter fromyear to yearunlessmodified or terminated as thereinprovided.Among other provisions of the contract, article 6, relatestoGrievances. Included thereunder is subsection 6-3,Grievance Procedure Step 1, Verbal presentation ofgrievance to supervisors: Any employee having a grievanceshall, by himself or with the aid of his grievanceman, firsttake the grievance up with his Immediate Supervisor whoIn addition,GeneralCounsel'smotion to correct therecord,withoutopposition,is granted3Respondent presented no witnesses 42DECISIONSOF NATIONALLABOR RELATIONS BOARDwill attempt to adjust it. The grievance shall be presentedverbally as promptly as possible, and in no case in excessof five (5) calendar days from date of occurrence of theincident which led to the grievance.The Events of August 16George Glass, charging party herein, credibly relatedthat he has been employed by the Employer for approxi-mately 17 years. Prior to August 16, Glass had been doingwork as a transfer raiser miner at the 2075 foot level. Thiswork was acquired by reason of Glass' seniority. The workinvolved driving a vertical raise from one level to anotherlevel,which Glass described as a part of stope preparation.Glasswas assigned to what is identified as the MineDivision. The particular job he was performing is under anincentive bonus system. Glass asserted his basic daily wagewas $34.17 and that he was earning $45.00 a day bonus.The base pay was a guarantee predicated on a specifiedamount of footage. Bonus was computed on the footageperformed in excess of the basic footage.When Glass reported for work, at approximately 4 p.m.on August 16, he was advised by the mine foreman, whomhe identified as J. D. Crawford, that they did not havesupplies at Glass' regular working level. Crawford advisedGlass that he had turned his timecard over to foreman PaulHernandez, who was performing work at the 2015 footlevel, and instructed Glass to report to Hernandez.Glass asserted that he reported at the 2015 foot level,where the job involved a bonus, which might have resultedin earnings of $10.00 to $15.00 a day less.Glass had been engaged at the 2015 foot level only a fewminutes, inferentially approximately 15minutes,whenHernandez advised that he was going to put Glass and RayStephenson on a job of mucking track.4 Glass describedthe job of mucking track as cleaning between rails down tothe ties, a general cleanup job and not a bonus job. Glassinquired of Hernandez who was to replace Stephenson andGlass.Hernandez responded they would be replaced bytwo miner's pool hands. Miner's pool hands are describedas temporary employees, inferentially without seniority,who are brought into the mine as needed. Glass inquired ofHernandez why he was being replaced with a miner's poolhand when Glass was assigned to stope preparation, whichwas his department. Glass advised Hernandez that Her-nandez was "messing up." Hernandez acknowledged thatitwas wrong but asserted he had been advised to make theassignment by his boss, identified as Larry Chavez.Glass related that he later talked to Chavez, at Glass'worksite and inquired why Chavez was "goofing mearound." Chavez, according to Glass, responded that hehad been told to make the assignment by Davis, who wasidentified as the shift foreman. Glass advised Chavez thathe intended to file a grievance.4Glass' assertion that he was changed from the first to the secondassignmentwhile still "on top" appears to relate to the assignment to the2015 foot level, not the subsequent assignment to "mucking track."5Glass had joined the Umon in 1957, and discontinued his membershipwhen he was promoted to supervisor, in June 1968 He did not renew hismembership after he ceased being a supervisor about six months laterStephenson discontinued his membership in June 1968, for an unspecifiedreason8While Stephenson's version was at vanance, I find the difference of noRay Stephenson has been employed by the Employer forapproximately 16 years.His classification was the same asthat of Glass,a miner,and he was also assigned to themining operation division which was charged with stopepreparation, on August 16, as a transferraiseminer.Normally, his partner was George Glass.On August 16, Stephenson went directly to the 2075 footlevel,where he encountered Crawford, his immediatesupervisor.Crawford advised Stephenson that he wassupposed to have reported at the 2015 foot level, and thatCrawford so advised Glass earlier. Pursuant to Crawford'sinstructions, Stephenson then went to the 2015 foot leveland reported to Paul Hernandez. By reason of thenecessary delay involved arriving at this level-a distancein excess of one mile-when Stephenson arrived, he wasadvised by Hernandez to go back and work with Glass andanother employee identified as Don Nelson, who were atthat time mucking track.Stephenson corroborated the recitation of Glass, that thenormal work of both Stephenson and Glass provided adaily minimumguarantee,with a bonus for extra footage.The work at the 2015 foot level, as described by Glass,involved the use of machinery while mucking the trackinvolved the use of a pick and shovel.Lunchtime on the 4 p.m. to 12 p.m. swing shift is from8:00 p.m. to 8:30 p.m. Glass related that he went to lunchwith Stephenson and Nelson, and that some 30 otheremployees were present in the lunch room. During lunch,Glass and Stephenson met Thomas Hubbard, the Uniongrievanceman. Stephenson credibly related thatGlassadvised Hubbard that Stephenson and Glass should havefilled the twoopeningsin stope preparation at the 2015foot level, but had been assigned to a job completely out oftheir department, mucking track, while two relief miners,from the miner's pool, were doing the work to whichStephenson and Glass should have beenassigned.Stephen-son quoted Hubbard as responding, "Well, hell we got agood case here, we'll get them." Glass asserted thatHubbard advised he would"get on" Hernandez right afterlunch, explaining that it was necessary for him to present ittoHernandez first. Toward the end of the lunch period,Glass related, Hubbard inquired if Glass was a member ingood standing and Glass responded in the negative, that hedid not belong to the Union. Hubbard then inquired ifStephenson was a member of the Union and Stephensonlikewise advised that he was not a member.5 Glass quotedHubbard as saying, "Boy, I sure liked to have goofed. Theywould have laughed me clear out of the union hall if I'dfiled a grievance for you two scabs."6 Glass asserted thathe responded that the Union had signed an agreement withthe Company, that the employees were bound by it, andthe Umon had to file a grievance for them.7 Glass relatedthatHubbard then asserted, "It's not only against myimportance.Stephenson quoted Hubbard as saying, "Jesus Christ, man, Iabout goofed up." Hubbard thensaid they would laugh him out of theoffice,without specifying to whom he was referring.7Stephenson related that he advised Hubbard that he and Glass werecoveredby the union agreement with theEmployer,and that, when theUnion called a strike,they could not draw unemployment benefitsStephenson asserted Hubbard responded this did not make any differenceto him UNITED STEELWORKERS OF AMERICA, LOCAL NO. 93743principles, the big boys upstairs don't go for this kind ofstuff."Glass asserted that Hubbard advised both Glassand Stephenson that they had 24 hours to present theirgrievance verbally and if each would write a check or givehim $10 for union initiation fees, the time element wouldstillbe available to file a grievance. At this point thewhistle blew, signifying the end of the lunch period.According to Glass, Hubbard then proceeded to talk toHernandez and Glass overheard the conversation. Glasswas uncertain that he had heard what Hubbard said toHernandez correctly and requested that Hernandez repeatwhat had been said by Hubbard. Hernandez advised GlassthatHubbard had said that he had an airtight grievanceagainstHernandez, "but since it was two scabs that hewasn't going to file it", that Hernandez could forget it.Hernandez also related to Glass that Hubbard had statedthat "mucking that track back there was too good for twoscabs, they ought to have us pumping [toilets]".8It is undisputed that at all times material herein, Glassand Stephenson were within the unit represented byRespondent.On August 17, Glass explained what had happened toTom Clemens, development foreman, who is in charge ofstope preparation.Glass quoted Clemens as saying itshould never have happened and that they would get itstraightened out.Itisundisputed thatGlass and Stephenson werereturned to their normal duties on August 17. They weresubsequently paid an amount equal to their normal basepay for August 16, but without any bonus.The duties of a bargaining agent selected under theterms of the Act extend beyond the mere representa-tion of the interests of its own group members. By itsselection as bargaining representative it has become theagent of all the employees, charged with responsibilityof representing their interests fairly and impartially.Otherwise, employees who are not members of aselected union at the timeit ischosen by the majoritywould be left without adequate representation... .IntheLocalUnionNo. 12case 13 the Court held:Neither does the mere fact that the act provides that anindividual employee may present his claim directly totheEmployer diminish the union's duty of fairrepresentation, for admittedly the grievance of a singleemployee can have little force in the absence of supportof his bargaining representative. [Citation omitted.]Undoubtedly, the duty of fair representation can bebreached by discriminatory inaction by refusing toprocess grievances as well as by active conduct on thepart of the union. [Citations omitted.] ... .Accordingly, for the reasons stated, I find that Respon-dent, by failing and refusing to process the grievances ofGlass and Stephenson, has restrained and coerced saidemployees of the Employer in the exercise of rightsguaranteed in Section 7 of the Act and that said conductconstitutes unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.D.Respondent's Purported DefensesC.Concluding FindingsIt appears undisputed, and I have found, that Hubbardrefused to process the grievances of Glass and Stephensonsolely because they were not members of the Union. It isalsoundisputed that Hubbard, initially, expressed anopinion that the grievance was mentonous 9Itiswellestablished that an exclusive bargainingrepresentative is under a statutory duty to bargain onbehalf of all the employees within the bargaining unit, andto represent them fairly and without discriminating amongthem because of their union membership or lack thereof.10In theHughes Toolcase" the Court held:When the Steelworkers Union accepted certification asthe bargaining representative for the group, it accepteda trust. It became bound to represent equally and ingood faith the interests of the whole group. [Citationomitted.] It ought not to discriminate in the executionof its duties between its own members and employeeswho belong to another union or to no union. Thehandling of grievances, as has been pointed out, is partof the business it has assumed, and must be done withimpartiality.In theWallacecase 12 the Supreme Court held:8Stephenson related thatHubbard, shortlythereafter,made the sameobservation to him,relative to [toilets]9Respondent's contentionsto the contrary, in its brief,are explicatedinfra10Steele v Louisville&NashvilleRCo, 323 U S 192, 202,Syres v OilWorkers,350 U S 892,reversing223 F 2d 739 (C A5),Vaca vSipes,386U S 17 1, 181,Miranda FuelCompany,Inc,140 NLRB 181,184-185,At the outset of the hearing, Respondent asserted that itwas placing reliance on a Management Rights clause,article 4. In its brief, Respondent asserts that article 4 givesthe "Company the sole right to assign an employee to thejob,and to relieve him of his duties." Thus, saysRespondent, "No violations of this agreement occurredwithMr. Glass." The Management Rights clausein toto,provides:4.The Company retains and shall maintain allmanagerial authority and prerogatives, subject only tothe express terms and provisions of this Agreement.4-2.Nothing in this Agreement shall be interpretedas interfering in any way with the Company's right toalter, rearrange or change, extend, limit or curtail itsoperations or any part thereof, or to shut downcompletely, whatever may be the effect upon employ-ment, when in its sole discretion it may determine itadvisable to do all or any of said things when suchaction is not in conflict with the provisions of thisAgreement.Nothing in this Agreement shall beconstrued so as to deprive the Union of any rightsunder existing laws.It is patent that Respondent's contention is frivolous,otherwise the seniority and other provisions of the contractenforcementdenied 326 F 2d 172 (C A2), IndependentMetal WorkersUnion, Local NoI (HughesTool Company),147 NLRB 1573, 157511Hughes Tool Company v N L R B,147 F 2d 69, 74 (C A. 5)i2The Wallace Corp v N L R B,323 US 248,255-256.13LocalUnion No 12, United Rubber, Cork,Linoleum& PlasticWorkersof America, AFL-CIO v N L R B,368 F.2d 12, 18 (C A 5) 44DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be meaningless. It is ludicrous for the Union toassert this clause precludes assertion of seniority rights.Respondent, at the outset of the case, asserted, by way ofdefense, that the contract was not valid, that the Companydoes not allow a grievance to be held on Company time,that the lunch period is Company time and that theemployees did not present the grievance properly, inferen-tially because it was presented on Company time. Respon-dent,in itsbrief, appears to have abandoned these asserteddefenses.General Counsel, in his brief, refers to thesedefenses as "frivolous nonsense" since nowhere in article 6does such a provision appear. I find no merit in theseasserted defenses.Respondent, in its brief, urges that the provisions ofarticle 16-7, Administration [of the contract on incentivebonus plan ] and the provisions of subsection 8-3,Temporary Vacancies(b) Development and Repair Depart-ment, precludes the acceptance of the grievance of Mr.Glass as a legitimate grievance, assertedly by reason of aprovision that temporary vacancies may be filled for twodays.We are not called upon, herein, to determine thevalidity of the grievance, or to substitute our judgment forthat which the parties might have agreed upon, had thegrievance been pursued. The gravamen of the complaint isthe failure of the Union to process a grievance. It isundisputed that Hubbard expressed the view that thegrievancewas meritorious. Hindsight determination, atvariance with that expressed by Hubbard, is no defense tothe Union's failure to perform its statutory duty.Finally, theUnion asserts that Glass could haveexercised his right by filing an individual grievance, or byfinding another grievanceman to file it for him. TheUnion's duty is explicatedsupra,in the decisions set forth.While the Union makes no reference in its brief, toStephenson, it is assumed that its contentions relative toGlass were intended also to apply to Stephenson.Ifind all of Respondent's asserted defenses patentlyfrivolous.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the business opera-tions of Magma Copper Company, set forth in section I,above, have a close, intimate, and substantial relation totrade, traffic and commerce among the several states, andsuch of them as have been found to be unfair laborpractices tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Ihave found that Respondent, by failing and refusing to14Local No 4, United Slate,Tile, and Composition Roofers, Damp andWaterproofWorkers Association,AFL-CIO (Avon Sheet Metal Co), 140NLRB 38415International Union of Electrical Radio and MachineWorkers,A FL-process the grievances of Glass and Stephenson, hascaused each of them to lose a bonus they might otherwisehave obtained for work performed on August 16, 1971.Therefore, I shall recommend that Respondent make Glassand Stephenson whole for the loss of pay each has sufferedby payment to each of a sum of money equal to the bonuseach would have earned on said date.N.L.R.B. v. Seven-UpBottling Co., Inc.,344 U.S. 344. Interest on backpay shallbe computed in the manner set forth inIsis Plumbing &Heating Co., Inc.,138 NLRB 716.14General Counsel, in his brief, urges as an additionalremedy, that Respondent be ordered to pay to the Boardthe costs and expenses it has incurred in the investigation,preparation, presentation and conduct of this litigation,such amount to be ascertained at the compliance stage ofthis proceeding.Tridee Products, Inc.,194 NLRB No. 198.General Counsel asserts two reasons for his request: (1) toimprint on the International that when there is no defenseithas no right, in good morality or good law, to impose onthe Board's processes and litigate a matter when the Unionis clearly in the wrong and has no defense; and (2) to teachtheLocal that it cannot ignore the legal rights ofnonmembers with impunity or with nothing more than amild slap on the wrist.I find nothing in this record relating to the conduct ofthe International.However, I am constrained to findRespondent's conduct was a clear and flagrant violation ofthe law. In addition, the Court held in theTudeecase: 15Simply put, the present posture of the Board encour-ages frivolous litigation not only before the Board, butin the reviewing courts. The case at hand is in point.The position of the Company is palpably without meritwith respect to its refusal to bargain. Yet it profitedthrough the delay the reviewentails:allduring thislitigation it has not had to bargain collectively overwages or other financial aspects of employment.The courts, then, are doubly concerned when Boardinadequacies drain and divert judicial resources fromthe provision of justice to crowded calendars and tomeritorious litigants whose claims clamor for attention.The same considerations are presumably applicable atthe administrative level.Having found that Respondent's conduct was a clearand flagrant violation of the Act, and that its defense isfrivolous and without substance, to discourage futurefrivolous litigation, to effectuate the policies of the Act,and to serve the public interest, I recommend theRespondent be ordered to reimburse the Board 16 for itsexpenses incurred in the investigation, preparation, presen-tation, and conduct of thiscase,including the followingcosts and expenses incurred by the Board: reasonablecounsel fees,salaries,witness fees, transcript and recordcosts,printing costs, travel expenses and per diem, andother reasonable costs and expenses.Tiidee Products, Inc.,194 NLRB No. 198, (Rule 38, Federal Rules of AppellateProcedure, and cases cited in fn. 17).In view of the nature of the unfair labor practicesCIO v NLRB ,426 F.2d 1243, 1249-1250 (C A D C)16The termBoard, in this context,is intended to encompassGeneralCounsel UNITED STEELWORKERS OF AMERICA, LOCAL NO. 93745committed, the commission of similar and other unfairlabor practices reasonably may be anticipated. I willtherefore recommend that Respondent be ordered to ceaseand desist from failing and refusing, upon the request ofany employee in the appropriate unit, to process grievancesagainst the Employer, with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, thus restraining and coercing said employeesin the exercise of rights guaranteed under Section 7 of theAct, solely by reason of nonmembership.CONCLUSIONS OF LAW1.Magma CopperCompanyis an employer,within themeaning of Section 2(2), engaged in commerce and inactivitiesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.2.Respondent is a labor organization within themeaning of Section2(5) of the Act.3.Respondent,at all times material herein, acted ascollective-bargaining representative of said employees ofthe Employer,in an appropriate unit,includingGeorgeGlassand RayStephenson.4.By refusing to process grievances against theEmployeron behalf of GeorgeGlass and RayStephenson,with respect to rates of pay, wages,hours of employment,and other terms and conditions of employment, because oftheir nonmembership in Respondent,to the extent foundherein,Respondent has restrained and coerced saidemployees in the exercise of rights guaranteed in Section 7of the Act,and said conduct is an unfair labor practicewithin the meaning of Section 8(b)(1)(A) of the Act.5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.RECOMMENDED ORDER i7United Steelworkers ofAmerica,LocalNo. 937,AFL-CIO-CLC, its officers, agents and representatives,shall:1.Cease and desist from:(a) Failing and refusing to process grievances against theEmployer on behalf of George Glass and Ray Stephenson,or any other employee, with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, because of their nonmembership in Respon-dent.(b) I,. any like or related manner restraining or coercingemployees of Magma Copper Company in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, investigate and handle grievances filedby George Glass or Ray Stephenson, or any other memberof the bargaining unit, without regard to union member-ship of the grievant.(b)Make whole George Glass and Ray Stephenson forany loss of pay they may have incurred by reason ofRespondent's refusal to process their grievances on August16, 1971, in accordance with "The Remedy" herein.(c) Pay to the Board the costs and expenses incurred by itin the investigation, preparation, presentation and conductof this case before the National Labor Relations Board,such costs to be determined at the compliance stage ofthese proceedings.(d) Post at its offices at Tucson, Arizona, and at all otherplaces where it customarily posts notices to its members,copies of the notice attached hereto marked "Appendix".18Copies of said notice, to be furnished by the RegionalDirector for Region 28, shall, after being duly signed bythe Respondent's authorized representative, be posted bytheRespondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken to insure that such notices are not altered, defaced,or covered by any other material.(e) Sign and deliver sufficient copies of said notice to theRegionalDirector for the Region 28 for posting by theMagma Copper Company, at all locations where notices toits employees are customarily posted, if said Employer iswilling to so post.(f)Notify the said Regional Director, in writing, within20 days from the date of receipt of this Trial Examiner'sDecision what steps the Respondent has taken to complytherewith. It is further recommended that, unless on orbefore 20 days from the date of the receipt of this TrialExaminer's Decision, the Respondent shall notify the saidRegional Director, in writing, that it will comply with therecommended Order 19 the National Labor RelationsBoard issue an Order requiring the Respondent to take theaforesaid action.14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein, shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board",shall read "Posted Pursuantto a Judgment of the United States Court of Appeals, Enforcing an Order ofthe National Labor Relations Board".19 In the event that this recommended Order be adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting, within20 daysfrom the date of thisOrder,what steps Respondenthas taken to comply therewith".